23. Establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin (
Before the vote:
rapporteur. - Mr President, this legislation is very necessary as the current legislation on residue control has led to a serious decrease in the availability of authorised veterinary medicines, creating adverse effects for public and animal health and welfare.
I would like to urge the presidency, particularly the incoming French Minister, to make this dossier a priority to help to resolve the crisis in availability, especially for what we call minor uses and so-called minor species, which include sheep, horses, bees, fish and many other animals that are not so minor in many of our countries.
However, there is an urgent need to review the Veterinary Medicines Directive according to the outcome of the task force on the availability of veterinary medicines.
This legislation is just a Band-Aid in terms of the necessity out there. While I welcome it, I urge the incoming French Presidency to give it the priority it needs.